DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 which states “the feedback network circuit includes a current steering system having passive components and a transimpedance stage” it is not clear which a current steering system having passive components and a transimpedance stage is the applicant referring to since the similarly a current steering system which cited in claim 15.  Further clarification is needed.
Claims 18 & 19 are rejected in the same manner as discussed above in claim 17. 
Claim 20 is rejected due to their dependency.

Allowable Subject Matter
Claims 1, 4-6, 9-11, 13-15 & 21-23 are  allowable.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4-6, 9-11 & 13-14 are allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of "
the feedback network circuit generates a first converted current signal and a second current converted signal of the at least two converted current signals; the first converted current signal has the same value as the second converted current signal, the first converted current signal has an opposite polarity to that of the second converted current signal, the feedback network circuit applies the first converted current signal to an input of the first current transfer system to sum the first converted current signal to the first current signal; and the feedback network circuit applies the second converted current signal to an input of the second current transfer system to sum the second converted current signal to the second current signal." structurally and functionally interconnected with other limitation in the manner as cited in the claims.

Claim 15 is allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of "the first and second current transfer systems to minimize the difference between the first current signal and the second current signal based on the at least two converted current signals, wherein the feedback network circuit includes a current steering system having passive components and a transconductance stage, and wherein the transconductance stage provides the at least two converted current signals to the current difference producing system to minimize the difference between the first current signal and the second current signal" structurally and functionally interconnected with other limitation in the manner as cited in the claims.
Claims 21 & 23 are allowable for the same reasons as discussed above in claim 15.
Claims 22 is allowable for the same reasons as discussed above in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-6, 9-11, 13-15, 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                             
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843